                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE PASCAL,                                  Case No. 19-cv-02559-JCS
                                                       Plaintiff,
                                   8
                                                                                           ORDER GRANTING IN PART AND
                                                v.                                         DENYING IN PART MOTION TO
                                   9
                                                                                           COMPEL
                                  10     CONCENTRA, INC.,
                                                                                           Docket No. 89
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13      The parties have filed a joint letter, Docket Number 89, in which Plaintiff seeks certain

                                  14   documents from the Defendant (the “Motion”). The Court rules as follows:

                                  15
                                          1. As to Issue Number 1, the Court adopts the protocol suggested by Dr. Chiang (Docket 89-4
                                  16         at 5) with the following modifications: at steps 5, 6 and 7 the number of mobile numbers
                                  17         shall be changed from 100 to 300.

                                  18      2. The Motion is DENIED without prejudice to renewal after review of the data collected by
                                             the parties, including the data to be provided pursuant to No. 1 above.
                                  19

                                  20      3. Defendant is ordered to cooperate with TextRecruit and Plaintiff in Plaintiff’s efforts to
                                              obtain information so that it can determine what number, entity or code would go into a
                                  21          “FROM” field for the SMS logs for TextRecruit already produced.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: November 2, 2020
                                  24
                                                                                       ______________________________________
                                  25                                                   JOSEPH C. SPERO
                                                                                       Chief Magistrate Judge
                                  26

                                  27

                                  28
